Citation Nr: 0525343	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2004, the veteran testified during a hearing held at 
the RO.  Therein, the veteran withdrew an appeal as to a 
then-pending claim for service connection for a hernia.  As 
such, that issue is considered withdrawn and is no longer on 
appeal before the Board.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  Continuing hearing loss was not demonstrated during 
service.  Right ear hearing loss during the veteran's 
separation examination in May 1989 was linked to excessive 
earwax rather than a separate and distinct hearing loss 
condition.  

2.  The veteran does not currently suffer from a hearing loss 
disability under VA criteria.  

3.  The veteran has episodic tinnitus.  The competent 
evidence shows that such is not related to the veteran's 
military service.  

4.  A back disability was not demonstrated during service.  
There is no competent evidence linking a current back 
disability, variously characterized as degenerative joint 
disease or herniated discs, to an event or injury during 
service.  
CONCLUSIONS OF LAW

1.  In the absence of a current hearing loss disability for 
VA purposes, the criteria for service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2004).  

2.  Tinnitus was neither incurred in nor aggravated by the 
veteran's period of active, honorable military service, and 
it cannot be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

3.  A back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.307, 
3.309(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, the veteran submitted his claims for 
service connection for hearing loss, tinnitus, and a back 
disability in November 2002.  In a December 2002 letter 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that he needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing a current disability and a 
relationship between a current disability and service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  He was 
advised that the RO would obtain any VA records or other 
identified medical treatment records.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claims, including complete authorizations to 
obtain VA and private medical evidence.  

For the above reasons, the Board finds that the RO's notice 
in December 2002 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  In response to the RO's December 2002 letter, 
the veteran indicated that he had no additional evidence to 
submit.  However, during the course of the appeal the veteran 
identified private medical treatment through a Brighton 
Marine health care plan.  The RO obtained those records.  
Moreover, the veteran was afforded a VA examination as set 
forth below.  Additionally, the veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the RO personnel in May 2004.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Veteran. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Veteran. App. 143 
(2001); see also Quartuccio v. Principi, 16 Veteran. App. 183 
(2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

II.  Bilateral Hearing Loss and Tinnitus

The veteran's DD-214 reflects that he served in the United 
States Air Force as a KC-135 Pilot, an Air Operations 
Officer, a Logistics Plans and Programming Staff Officer, and 
a KC-135 Instructor Pilot.  

During his service entrance examination in September 1969, 
audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
10
15
LEFT
20
15
15
25
25

Hearing conservation data during service reflects that the 
veteran was given plugs or muffs for hearing protection and 
that such protection was considered adequate.  Records do not 
reflect significant threshold shifts in puretone thresholds.  

During his retirement examination in July 1989, the veteran 
was found to have increased cerunem buildup in his left ear.  
Upon audiometric testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
35
20
10
30
40

The examiner opined that hearing loss in the left ear was 
secondary to wax build-up and that further treatment was 
recommended.  

An August 1998 treatment note from Brighton Marine included 
the veteran's complaints of a hollow sound in his left ear 
and some decreased hearing secondary to flying airplanes.  

A statement by nurse practitioner, M. W., N.P. in October 
2002 indicated that the veteran had diminished hearing that 
"may have occurred as a consequence" of his military 
service.  

An October 2002 audiology clinic note from Brighton Marine 
indicated that the veteran's hearing was essentially within 
normal limits in both ears.  There was some mild 
sensorineural hearing loss at 8000 hertz.  

The veteran underwent a VA Audio examination in August 2003.  
At such time, he reported that he first noticed hearing 
difficulty four years ago.  His chief complaint was a dulled 
sound in his left ear.  He reported periodic tinnitus in his 
left ear, which he described as a high-pitched ringing.  He 
stated that he had the tinnitus for approximately five years.  
He reported occasional balance difficulties, but no vertigo 
or dizziness.  He also reported occasional pain in both ears, 
but denied ear infections or any medical treatment.   

Following an audiological examination, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
30
LEFT
15
10
20
25
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that the veteran's hearing loss in the 
left ear at the time of separation was due to wax buildup and 
that the current audiometric testing results were essentially 
unchanged from the hearing thresholds upon entry into 
service.  The examiner opined that any current hearing loss 
was not related to service, and further opined that tinnitus 
was related to his hearing loss.  

During the hearing in May 2004, the veteran testified that he 
flew very noisy airplanes during his service in the Air 
Force.  He stated that currently, his left ear hearing was 
very muffled and was subject to occasional tinnitus.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).
Taking into account the relevant evidence outlined above the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss or tinnitus.

The veteran's service medical records do not reflect 
complaints or treatment for bilateral hearing loss or 
tinnitus.  Although the veteran served in potentially noisy 
environments during service, audiological testing during 
service did not reveal significant shifts in puretone 
thresholds.  A change in left ear hearing acuity was noted 
upon discharge in July 1989, however, such was attributed to 
a wax buildup in the ears.  Moreover, on recent examination, 
he dated the onset of hearing loss and tinnitus to some years 
after service.

Additionally, current medical evidence does not show a 
bilateral hearing loss "disability" as defined by VA 
regulations.  See, 38 C.F.R. § 3.385, supra.  Puretone 
thresholds were less than 40 decibels and Maryland CNC test 
speech recognition testing was not less than 94 percent.  

The Board has considered the October 2002 statement from the 
nurse practitioner that the veteran had diminished hearing 
that may have occurred during service.  Her opinion is 
speculative in nature, and is not accompanied by any 
audiometric results showing that the veteran has a hearing 
loss disability.  As such, the Board affords the opinion no 
probative weight.  

With respect to the issue of service connection for tinnitus, 
the evidence shows that the veteran currently has episodic 
tinnitus in his left ear.  Tinnitus, however, was not shown 
during service, and there is no competent evidence linking 
such to service.  Again, this is attributed to his hearing 
loss which was not related to service.  The tinnitus, by 
history, was first recalled by the appellant as being noticed 
several years post-service.  As such, the claim must be 
denied.  

Finally, the Board has considered the veteran's contentions 
that hearing loss and tinnitus were initially incurred during 
service.  However, as a layman without the appropriate 
medical training  and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly testify about his 
in-service experiences and current symptoms, he is not 
competent to provide an opinion diagnosing himself with a 
hearing loss disability or linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

For these reasons, the preponderance of the evidence is 
against the claims of service connection for hearing loss and 
tinnitus and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).  

III.  Service Connection for a Back Disability

A.  Background

The veteran's service medical records do not show complaints 
or treatment for a back disability.  Examinations of the 
spine and musculoskeletal system upon discharge were noted as 
"normal".  

In October 2002, the veteran filed a claim seeking service 
connection for a back disability.  Submitted in support of 
his claim was a note by nurse practitioner, M. W.  She stated 
that the veteran had to frequently sit and work in awkward 
positions while in flight and while performing his ground 
operations during his military service.  She stated that the 
veteran currently had, in pertinent part, two herniated discs 
that "may have occurred as a consequence of military 
service".  

Private treatment records from Brighton Marine for the period 
from January 1995 to October 2002 are of record.  The first 
reference to a back condition is in June 2002.  A note 
indicated that he had disc herniation that was possibly 
related to positions on airplanes in the military.  

The veteran started receiving VA medical treatment in 
December 2003.  A history obtained indicated that he had 
degenerative joint disease of the back, that initially 
presented in 2002 after having done excessive work in the 
field and then taking a car trip many miles to New York City.  
Since that time he developed numbness of the right lower 
lateral extremity.  

B.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis may qualify for presumptive service connection if 
it manifested to a degree of 10 percent or more within one 
year from the date of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2004).  

In this matter, the competent evidence does not show that a 
current back disability is related to an injury or event 
during service.  In this respect, the veteran's service 
medical records are silent for any complaints or treatment 
for a back disorder.  Post-service, the records do not show 
that the veteran developed arthritis within the one-year 
period following discharge.  

Additionally, there is no competent evidence linking a 
current back disorder to service.  The Board has considered 
the statement from the nurse practitioner.  Her opinion, 
which appears to be based on a history supplied by the 
veteran and not based upon any review of the veteran's 
service medical records , is speculative in nature.  In this 
respect, medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of the claimed disorder or the relationship 
thereto.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Hence, the Board affords the nurse practitioner's opinion no 
probative weight.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed back disorder began during his 
military service, or is related to any injuries in service, 
the Board again notes that his opinion is not probative on 
the issue.   Espiritu, supra. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Therefore, the 
veteran's claim for service connection for a back disability 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a back disability is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


